DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102a(1) as being anticipated by Hare, US 2012/023777 A1.  Hare discloses a pair of magnets (15, 18).  One of the magnets (18) is adhered (22) to the mattress.  One of the magnets (15) is mounted in a support panel (24) including a portion that is considered to be a handle, i.e., either end of the panel.  A bedsheet is held in place on the mattress between the two magnets.

    PNG
    media_image1.png
    710
    524
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Below, DE 2427902 A1 in view of Hare, US 2012/0233777 A1.  Below discloses a bedsheet holder having a horizontal panel that affixes the device to and under the mattress.  A pair of gripping members that are spring biased to engage one another are used to clamp and hold the bedsheet.  The device includes a handle (A) on the gripping member opposite to the gripping member secured to a vertical panel of the holder.  Wherein, the vertical panel is attached to the horizontal base panel.   A spring (F) is used to bias the handle and its gripping member toward the panel mounted gripping member.  
The claims require the gripping members to include magnets to provide the holding force on the bedsheet.  Below fails to disclose the use of magnets.  However, Hare, as discussed, discloses the use of magnets in holding a bedsheet.  Adding a magnet in the center of each gripping member in Below would provide an additional holding force for securing the bedsheet.  This would improve the strength of holding the bedsheet in place.  Therefore, it would have been obvious to add magnets to Below’s gripping members to improve the holding strength of the bedsheet holder.


    PNG
    media_image2.png
    982
    853
    media_image2.png
    Greyscale


	Regarding claims 8-16, the modified Below in view of Hare discloses a vertical pane with a gripping member that would have a magnet located in the center of the horizontal gripping member (modified by Hare’s teachings).  The other horizontal gripping member would also have a magnet 
	Regarding claims 12 and 14-15, Below discloses the vertical pane and the base are made of metal.  It is also clear from the drawings (figure 2) that the gripping members include a plate that supports the rubber undulating portion of the member to the vertical pane on the one and to the handle and spring on the other.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677